UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00042 Deutsche Portfolio Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 1/31 Date of reporting period: 1/31/2015 ITEM 1. REPORT TO STOCKHOLDERS January 31, 2015 Annual Report to Shareholders Deutsche Core Plus Income Fund (formerly DWS Core Plus Income Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 37 Statement of Assets and Liabilities 39 Statement of Operations 41 Statement of Changes in Net Assets 42 Financial Highlights 47 Notes to Financial Statements 66 Report of Independent Registered Public Accounting Firm 67 Information About Your Fund's Expenses 68 Tax Information 69 Advisory Agreement Board Considerations and Fee Evaluation 74 Board Members and Officers 79 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. For the annual period ended January 31, 2015, Deutsche Core Plus Income Fund returned 4.67%. The Barclays U.S. Aggregate Bond Index returned 6.61%. The average return for the fund's Morningstar peer group, the Intermediate-Term Bond Funds category, was 5.63%. Investment Strategy The fund seeks to maximize total return consistent with preservation of capital and prudent investment management by investing for both current income and capital appreciation. The fund invests mainly in U.S. dollar- denominated fixed-income securities, including corporate bonds, U.S. government and agency bonds, and mortgage- and asset-backed securities. The fund may also invest significantly in foreign investment-grade fixed-income securities and non-investment-grade (high-yield or junk bonds) securities of U.S. and foreign issuers, including issuers in countries with new or emerging securities markets. To maintain liquidity, the fund may also invest in cash or money market instruments. Early in the period, longer-term U.S. Treasury yields traded within a relatively narrow band, as markets attempted to evaluate the extent to which the harsh winter weather explained a softening in U.S. economic data. The U.S. Federal Reserve Board (the Fed) was engaged in the early stages of tapering its bond purchases to maintain low longer-term rates. Investors kept a wary eye on developments in Ukraine that had the potential to bring Russia to loggerheads with the United States and its Western European allies. On the credit front, emerging-markets debt suffered from concerns over slowing growth in China and the prospect of an eventual increase in borrowing costs as the Fed returned to a more normal policy stance. U.S. corporate credit spreads, however, generally continued to narrow. "The fundamental outlook for credit sectors overall remains positive in our view." As the period progressed, a consensus emerged that the U.S. economy would rebound after its winter lull, a view that would be confirmed with subsequent strong GDP growth numbers. At the same time, the Fed signaled that it was in no rush to raise its benchmark federal funds rate as long as inflation and employment indicators remained subdued. Geopolitical uncertainty increased with the emergence of a fundamentalist militant group in Syria and Iraq and a flaring up in the Israeli-Palestinian conflict. In addition, concerns mounted over deflation in Europe and Japan, despite strong measures promised from central banks. The net result of this backdrop was a tilt toward dollar-denominated assets in investor portfolios, supporting declines in U.S. rates. In addition, spread sectors benefited as investors sought yield in an environment of extraordinarily low rates. Late in the period, markets were roiled by a sharp drop in the price of oil, driven by high energy supply and a weakened demand outlook given difficulties in major economies outside the United States. The decline in oil, while beneficial to U.S. consumers, severely impacted the fiscal outlook for a number of oil-exporting countries, including Russia. Russia was further impacted by economic sanctions imposed by the United States and other Western countries in response to events in Ukraine, leading to a collapse in the ruble. The backdrop of weak global growth and heightened geopolitical instability led to increased risk aversion on the part of investors and poor price performance in credit-oriented sectors of the bond market as the period drew to a close. The Fed maintained the benchmark federal funds rate at basically zero throughout the 12 months. Longer-term U.S. Treasury yields finished the 12 months ended January 31, 2015 notably lower as the Treasury yield curve flattened. For the full period, the two-year yield went from 0.34% to 0.47%, the five-year from 1.49% to 1.18%, the 10-year from 2.67% to 1.68% and the 30-year from 3.61% to 2.25%. Positive and Negative Contributors to Performance We have viewed developed market economies as more likely to surprise on the downside than the upside, and expected the Fed to be very cautious about withdrawing support as long as inflation remains low and employment conditions remain subpar. As a result, during the period, we generally kept overall duration in the neutral-to-above-benchmark range. This stance added to relative performance as interest rates declined over the 12 months ended January 31, 2015. In an environment of narrowing credit spreads, the fund's significant weightings to credit-sensitive sectors helped relative performance for much of the period. This included the fund's allocation to investment-grade corporate bonds, as well as out-of-benchmark positions in high-yield corporate bonds. The fund also carried out-of-benchmark exposure to emerging-markets debt. During the period, we added to return by adjusting the fund's relative exposure to investment-grade corporate, high-yield corporate and emerging-markets bonds as their valuations shifted. Late in the period, the fund's exposure to energy-related credits within both the high-yield and emerging-markets sectors was negatively impacted by the drop in oil prices, eroding much of the performance advantage gained earlier in the year. Positioning over the year with respect to residential mortgage-backed securities (MBS) and commercial mortgage-backed securities (CMBS) added to performance relative to the benchmark. Throughout the period, the fund used derivatives — including forward currency contracts — to hedge currency risk in certain portfolio positions, offsetting the potential impact of the downturn in foreign currencies relative to the U.S. dollar. It also used interest rate contracts to hedge against potential adverse interest rate movements on portfolio assets. In addition, the fund used derivatives, including forward currency and interest rate contracts for non-hedging purposes, to seek to enhance potential gains. Derivatives used for non-hedging purposes contributed to the fund's returns during the period. Outlook and Positioning At the end of the period, the fund's largest allocation was a position of approximately 26.1% of assets in MBS, followed by 24.3% in high-yield corporate debt. Other significant allocations included 15.4% in U.S. Treasury and Agency securities and 11.2% in investment-grade corporate bonds. Emerging-markets debt constituted 19.1% of fund assets. The MBS total includes contracts to purchase "to-be-announced" securities that have yet to be issued, a practice that enables the fund to maintain exposure to current-coupon MBS on an ongoing basis without having to sell other securities in the portfolio. The fundamental outlook for credit sectors overall remains positive in our view. We currently view U.S. investment-grade corporates as fully valued relative to other credit sectors and implemented a somewhat lighter exposure there heading into the fourth quarter of 2014. While relative value appears better in emerging markets and high yield, we were cautious with respect to the fund's exposures in both sectors. In particular, we reduced energy-related positions, since we believe the path of oil prices going forward is by no means certain. In addition, we believe heightened overall volatility can be expected, with leading central banks seeking to manage expectations as they pursue policies contrary to the Fed's "normalization" trajectory. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Co-Head of Fixed Income for North America: New York. — BIS, University of Minnesota. John D. Ryan,Managing Director Portfolio Manager of the fund. Began managing the fund in 2012. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Investment industry experience began in 1993. — BA in Economics, University of Chicago; MBA, University of Chicago. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2012. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, he spent four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, he served as an officer in the US Army from 1988 to 1991. — Co-Head of US Credit: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Intermediate-Term Bond Funds category represents funds that focus on corporate, government, foreign or other issues with an average duration of greater than or equal to 3.5 years but less than or equal to six years, or an average effective maturity of more than four years but less than 10 years. Source: Morningstar, Inc. The federal funds rate is the interest rate, set by the U.S. Federal Reserve Board, at which banks lend money to each other, usually on an overnight basis. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Spread refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Performance Summary January 31, 2015 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/15 Unadjusted for Sales Charge 4.67% 4.35% 2.24% Adjusted for the Maximum Sales Charge (max 4.50% load) –0.04% 3.39% 1.77% Barclays U.S. Aggregate Bond Index† 6.61% 4.57% 4.86% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/15 Unadjusted for Sales Charge 3.88% 3.56% 1.45% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 0.88% 3.39% 1.45% Barclays U.S. Aggregate Bond Index† 6.61% 4.57% 4.86% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/15 Unadjusted for Sales Charge 3.79% 3.56% 1.45% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 3.79% 3.56% 1.45% Barclays U.S. Aggregate Bond Index† 6.61% 4.57% 4.86% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/15 No Sales Charge 4.93% 4.58% 2.47% Barclays U.S. Aggregate Bond Index† 6.61% 4.57% 4.86% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/15 No Sales Charge 4.84% 4.61% 2.52% Barclays U.S. Aggregate Bond Index† 6.61% 4.57% 4.86% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 1.06%, 2.04%, 1.87%, 0.83% and 0.74% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended January 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. Class A Class B Class C Class S Institutional Class Net Asset Value 1/31/15 $ 1/31/14 $ Distribution Information as of 1/31/15 Income Dividends, Twelve Months $ January Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended January 31, 2015, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 2.39%, 1.89%, 1.74%, 2.75% and 2.86% for Class A, B, C, S and Institutional Class shares, respectively, had certain expenses not been reduced. The current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on January 31, 2015. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.66%, 2.03%, 1.87%, 2.90% and 3.01% for Class A, B, C, S and Institutional Class shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of January 31, 2015 Principal Amount ($)(a) Value ($) Corporate Bonds 35.9% Consumer Discretionary 3.7% AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 Apex Tool Group LLC, 144A, 7.0%, 2/1/2021 APX Group, Inc., 6.375%, 12/1/2019 Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 Ashton Woods U.S.A. LLC, 144A, 6.875%, 2/15/2021 Avis Budget Car Rental LLC, 5.5%, 4/1/2023 Bed Bath & Beyond, Inc.: 4.915%, 8/1/2034 5.165%, 8/1/2044 Cequel Communications Holdings I LLC: 144A, 5.125%, 12/15/2021 144A, 6.375%, 9/15/2020 Clear Channel Worldwide Holdings, Inc.: Series A, 6.5%, 11/15/2022 Series B, 6.5%, 11/15/2022 Series B, 7.625%, 3/15/2020 Cogeco Cable, Inc., 144A, 4.875%, 5/1/2020 Columbus International, Inc., 144A, 7.375%, 3/30/2021 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 Dana Holding Corp., 5.5%, 12/15/2024 DISH DBS Corp.: 4.25%, 4/1/2018 5.0%, 3/15/2023 7.875%, 9/1/2019 Getty Images, Inc., 144A, 7.0%, 10/15/2020 Group 1 Automotive, Inc., 144A, 5.0%, 6/1/2022 Harron Communications LP, 144A, 9.125%, 4/1/2020 HD Supply, Inc.: 7.5%, 7/15/2020 (b) 11.5%, 7/15/2020 Hot Topic, Inc., 144A, 9.25%, 6/15/2021 iHeartCommunications, Inc.: 9.0%, 12/15/2019 11.25%, 3/1/2021 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 Live Nation Entertainment, Inc., 144A, 7.0%, 9/1/2020 MDC Partners, Inc., 144A, 6.75%, 4/1/2020 Mediacom Broadband LLC, 6.375%, 4/1/2023 MGM Resorts International: 6.625%, 12/15/2021 6.75%, 10/1/2020 8.625%, 2/1/2019 Numericable-SFR: 144A, 4.875%, 5/15/2019 144A, 6.25%, 5/15/2024 Pinnacle Entertainment, Inc., 6.375%, 8/1/2021 Quebecor Media, Inc., 5.75%, 1/15/2023 Schaeffler Finance BV, 144A, 7.75%, 2/15/2017 Seminole Hard Rock Entertainment, Inc., 144A, 5.875%, 5/15/2021 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 Servicios Corporativos Javer SAPI de CV, 144A, 9.875%, 4/6/2021 Sirius XM Radio, Inc., 144A, 5.875%, 10/1/2020 Springs Industries, Inc., 6.25%, 6/1/2021 Starz LLC, 5.0%, 9/15/2019 Time Warner Cable, Inc., 7.3%, 7/1/2038 TRI Pointe Holdings, Inc., 144A, 4.375%, 6/15/2019 Unitymedia Hessen GmbH & Co., KG, 144A, 5.5%, 1/15/2023 Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Consumer Staples 1.1% Big Heart Pet Brands, 7.625%, 2/15/2019 (b) Cencosud SA, 144A, 4.875%, 1/20/2023 (b) Chiquita Brands International, Inc., 7.875%, 2/1/2021 Cott Beverages, Inc.: 144A, 5.375%, 7/1/2022 144A, 6.75%, 1/1/2020 JBS Investments GmbH, 144A, 7.75%, 10/28/2020 JBS U.S.A. LLC: 144A, 7.25%, 6/1/2021 144A, 8.25%, 2/1/2020 Marfrig Overseas Ltd., 144A, 9.5%, 5/4/2020 Minerva Luxembourg SA: 144A, 7.75%, 1/31/2023 144A, 12.25%, 2/10/2022 Smithfield Foods, Inc., 6.625%, 8/15/2022 The WhiteWave Foods Co., 5.375%, 10/1/2022 Tonon Bioenergia SA, 144A, 9.25%, 1/24/2020 Energy 5.7% Afren PLC, 144A, 10.25%, 4/8/2019 Antero Resources Corp., 144A, 5.125%, 12/1/2022 (b) Antero Resources Finance Corp., 5.375%, 11/1/2021 Baytex Energy Corp.: 144A, 5.125%, 6/1/2021 144A, 5.625%, 6/1/2024 Berry Petroleum Co., LLC: 6.375%, 9/15/2022 6.75%, 11/1/2020 BreitBurn Energy Partners LP, 7.875%, 4/15/2022 California Resources Corp.: 144A, 5.0%, 1/15/2020 144A, 5.5%, 9/15/2021 144A, 6.0%, 11/15/2024 Chaparral Energy, Inc., 7.625%, 11/15/2022 Concho Resources, Inc., 5.5%, 4/1/2023 Continental Resources, Inc., 3.8%, 6/1/2024 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Delek & Avner Tamar Bond Ltd., 144A, 5.082%, 12/30/2023 Ecopetrol SA, 5.875%, 5/28/2045 Endeavor Energy Resources LP, 144A, 7.0%, 8/15/2021 EV Energy Partners LP, 8.0%, 4/15/2019 GeoPark Latin America Ltd. Agencia en Chile, 144A, 7.5%, 2/11/2020 Halcon Resources Corp., 8.875%, 5/15/2021 Hilcorp Energy I LP, 144A, 5.0%, 12/1/2024 Jupiter Resources, Inc., 144A, 8.5%, 10/1/2022 Kinder Morgan, Inc.: 3.05%, 12/1/2019 5.55%, 6/1/2045 Linn Energy LLC, 6.25%, 11/1/2019 MEG Energy Corp., 144A, 7.0%, 3/31/2024 Memorial Resource Development Corp., 144A, 5.875%, 7/1/2022 Midstates Petroleum Co., Inc., 9.25%, 6/1/2021 Murphy Oil U.S.A., Inc., 6.0%, 8/15/2023 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 Nostrum Oil & Gas Finance BV, 144A, 6.375%, 2/14/2019 Offshore Drilling Holding SA, 144A, 8.625%, 9/20/2020 Pacific Rubiales Energy Corp., 144A, 5.375%, 1/26/2019 Petrobras International Finance Co. SA, 5.75%, 1/20/2020 Petroleos de Venezuela SA: 144A, 9.0%, 11/17/2021 144A, 9.75%, 5/17/2035 Petroleos Mexicanos, 144A, 5.625%, 1/23/2046 PT Pertamina Persero, 144A, 5.625%, 5/20/2043 QGOG Constellation SA, 144A, 6.25%, 11/9/2019 Regency Energy Partners LP, 5.0%, 10/1/2022 Reliance Holding U.S.A., Inc., 144A, 5.4%, 2/14/2022 RSP Permian, Inc., 144A, 6.625%, 10/1/2022 Sabine Pass Liquefaction LLC: 5.625%, 2/1/2021 5.75%, 5/15/2024 Schahin II Finance Co. SPV Ltd., 144A, 5.875%, 9/25/2022 SESI LLC, 7.125%, 12/15/2021 Seventy Seven Energy, Inc., 6.5%, 7/15/2022 (b) Talos Production LLC, 144A, 9.75%, 2/15/2018 Targa Resources Partners LP, 144A, 4.125%, 11/15/2019 TerraForm Power Operating LLC, 144A, 5.875%, 2/1/2023 Tesoro Corp., 4.25%, 10/1/2017 Transocean, Inc., 3.8%, 10/15/2022 (b) Transportadora de Gas Internacional SA ESP, 144A, 5.7%, 3/20/2022 Triangle U.S.A. Petroleum Corp., 144A, 6.75%, 7/15/2022 Whiting Petroleum Corp., 5.75%, 3/15/2021 (b) Financials 7.9% AerCap Ireland Capital Ltd., 144A, 3.75%, 5/15/2019 American International Group, Inc., 4.375%, 1/15/2055 Banco Continental SAECA, 144A, 8.875%, 10/15/2017 Banco do Brasil SA, 144A, 9.0%, 6/29/2049 Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL Bank of China Ltd., 144A, 5.0%, 11/13/2024 Barclays Bank PLC, 7.625%, 11/21/2022 BBVA Bancomer SA: 144A, 4.375%, 4/10/2024 144A, 6.75%, 9/30/2022 CBL & Associates LP, (REIT), 4.6%, 10/15/2024 CIMPOR Financial Operations BV, 144A, 5.75%, 7/17/2024 CIT Group, Inc., 3.875%, 2/19/2019 Country Garden Holdings Co., Ltd., 144A, 11.125%, 2/23/2018 Credit Agricole SA, 144A, 7.875%, 1/29/2049 (b) Credito Real SAB de CV, 144A, 7.5%, 3/13/2019 Development Bank of Kazakhstan JSC, Series 3, REG S, 6.5%, 6/3/2020 E*TRADE Financial Corp., 6.375%, 11/15/2019 Everest Reinsurance Holdings, Inc., 4.868%, 6/1/2044 Hospitality Properties Trust, (REIT), 5.0%, 8/15/2022 HSBC Holdings PLC: 5.625%, 12/29/2049 (b) 6.375%, 12/29/2049 International Lease Finance Corp.: 3.875%, 4/15/2018 6.25%, 5/15/2019 8.75%, 3/15/2017 Macquarie Group Ltd., 144A, 6.0%, 1/14/2020 Nationwide Financial Services, Inc., 144A, 5.3%, 11/18/2044 Navient Corp., 5.5%, 1/25/2023 (b) Omega Healthcare Investors, Inc., (REIT), 4.95%, 4/1/2024 Popular, Inc., 7.0%, 7/1/2019 QBE Insurance Group Ltd., 144A, 2.4%, 5/1/2018 Royal Bank of Scotland Group PLC, 6.1%, 6/10/2023 Yapi ve Kredi Bankasi AS, 144A, 5.5%, 12/6/2022 Health Care 1.8% Biomet, Inc.: 6.5%, 8/1/2020 6.5%, 10/1/2020 Community Health Systems, Inc.: 5.125%, 8/15/2018 6.875%, 2/1/2022 (b) 7.125%, 7/15/2020 Endo Finance LLC: 144A, 5.375%, 1/15/2023 144A, 6.0%, 2/1/2025 HCA, Inc.: 5.25%, 4/15/2025 (b) 5.375%, 2/1/2025 6.5%, 2/15/2020 7.5%, 2/15/2022 IMS Health, Inc., 144A, 6.0%, 11/1/2020 Mallinckrodt International Finance SA, 4.75%, 4/15/2023 Par Pharmaceutical Companies, Inc., 7.375%, 10/15/2020 Tenet Healthcare Corp., 6.25%, 11/1/2018 Valeant Pharmaceuticals International, Inc., 144A, 7.5%, 7/15/2021 Industrials 2.9% ADT Corp.: 5.25%, 3/15/2020 (b) 6.25%, 10/15/2021 Artesyn Embedded Technologies, Inc., 144A, 9.75%, 10/15/2020 Avianca Holdings SA, 144A, 8.375%, 5/10/2020 Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc., 144A, 5.75%, 3/15/2022 DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 DP World Ltd., 144A, 6.85%, 7/2/2037 Empresas ICA SAB de CV, 144A, 8.875%, 5/29/2024 FTI Consulting, Inc., 6.0%, 11/15/2022 Gates Global LLC, 144A, 6.0%, 7/15/2022 GenCorp, Inc., 7.125%, 3/15/2021 Grupo KUO SAB De CV, 144A, 6.25%, 12/4/2022 Kazakhstan Temir Zholy Finance BV, 144A, 6.375%, 10/6/2020 Kenan Advantage Group, Inc., 144A, 8.375%, 12/15/2018 Meritor, Inc., 6.75%, 6/15/2021 Navios Maritime Holdings, Inc., 144A, 7.375%, 1/15/2022 Noble Group Ltd., 144A, 6.625%, 8/5/2020 (b) Odebrecht Offshore Drilling Finance Ltd.: 144A, 6.625%, 10/1/2022 144A, 6.75%, 10/1/2022 Ply Gem Industries, Inc., 6.5%, 2/1/2022 SBA Communications Corp., 5.625%, 10/1/2019 TAM Capital 3, Inc., 144A, 8.375%, 6/3/2021 Titan International, Inc., 6.875%, 10/1/2020 TransDigm, Inc.: 6.0%, 7/15/2022 6.5%, 7/15/2024 7.5%, 7/15/2021 United Rentals North America, Inc.: 5.75%, 7/15/2018 6.125%, 6/15/2023 (b) 7.625%, 4/15/2022 Wise Metals Group LLC, 144A, 8.75%, 12/15/2018 XPO Logistics, Inc., 144A, 7.875%, 9/1/2019 Information Technology 2.5% ACI Worldwide, Inc., 144A, 6.375%, 8/15/2020 Activision Blizzard, Inc., 144A, 5.625%, 9/15/2021 Alliance Data Systems Corp., 144A, 5.25%, 12/1/2017 Audatex North America, Inc., 144A, 6.0%, 6/15/2021 BMC Software Finance, Inc., 144A, 8.125%, 7/15/2021 Cardtronics, Inc., 144A, 5.125%, 8/1/2022 CDW LLC: 6.0%, 8/15/2022 8.5%, 4/1/2019 CyrusOne LP, 6.375%, 11/15/2022 EarthLink Holdings Corp., 7.375%, 6/1/2020 Equinix, Inc., 5.375%, 4/1/2023 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 144A, 8.75%, 1/15/2022 KLA-Tencor Corp., 4.65%, 11/1/2024 Micron Technology, Inc., 144A, 5.25%, 8/1/2023 (c) Open Text Corp., 144A, 5.625%, 1/15/2023 Seagate HDD Cayman, 144A, 5.75%, 12/1/2034 Tencent Holdings Ltd., 144A, 3.375%, 5/2/2019 Materials 4.9% Alpek SAB de CV, 144A, 5.375%, 8/8/2023 Anglo American Capital PLC: 144A, 4.125%, 4/15/2021 144A, 4.125%, 9/27/2022 (b) ArcelorMittal, 6.125%, 6/1/2018 Berry Plastics Corp., 5.5%, 5/15/2022 Cascades, Inc., 144A, 5.5%, 7/15/2022 Cemex SAB de CV, 144A, 6.5%, 12/10/2019 Clearwater Paper Corp., 144A, 5.375%, 2/1/2025 Evraz Group SA, 144A, 6.75%, 4/27/2018 First Quantum Minerals Ltd.: 144A, 6.75%, 2/15/2020 144A, 7.0%, 2/15/2021 FMG Resources (August 2006) Pty Ltd., 144A, 6.0%, 4/1/2017 (b) Glencore Funding LLC, 144A, 4.125%, 5/30/2023 GTL Trade Finance, Inc., 144A, 5.893%, 4/29/2024 (b) Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 Mexichem SAB de CV, 144A, 5.875%, 9/17/2044 Novelis, Inc., 8.75%, 12/15/2020 Plastipak Holdings, Inc., 144A, 6.5%, 10/1/2021 Polymer Group, Inc., 7.75%, 2/1/2019 PSPC Escrow Corp., 144A, 6.5%, 2/1/2022 (c) Reynolds Group Issuer, Inc., 5.75%, 10/15/2020 Turkiye Sise ve Cam Fabrikalari AS, 144A, 4.25%, 5/9/2020 Vedanta Resources PLC, 144A, 8.25%, 6/7/2021 WR Grace & Co-Conn: 144A, 5.125%, 10/1/2021 144A, 5.625%, 10/1/2024 Yamana Gold, Inc., 4.95%, 7/15/2024 Telecommunication Services 4.5% Bharti Airtel International Netherlands BV, 144A, 5.125%, 3/11/2023 CenturyLink, Inc., Series V, 5.625%, 4/1/2020 Cincinnati Bell, Inc.: 8.375%, 10/15/2020 8.75%, 3/15/2018 (b) Digicel Group Ltd.: 144A, 7.125%, 4/1/2022 144A, 8.25%, 9/30/2020 Digicel Ltd., 144A, 8.25%, 9/1/2017 Frontier Communications Corp.: 6.25%, 9/15/2021 6.875%, 1/15/2025 7.125%, 1/15/2023 8.5%, 4/15/2020 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 Intelsat Jackson Holdings SA: 5.5%, 8/1/2023 7.5%, 4/1/2021 Intelsat Luxembourg SA, 8.125%, 6/1/2023 Level 3 Communications, Inc., 8.875%, 6/1/2019 Level 3 Financing, Inc.: 144A, 5.375%, 8/15/2022 6.125%, 1/15/2021 7.0%, 6/1/2020 Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 MTN Mauritius Investments Ltd., 144A, 4.755%, 11/11/2024 Sprint Communications, Inc.: 6.0%, 11/15/2022 144A, 7.0%, 3/1/2020 (b) 144A, 9.0%, 11/15/2018 Sprint Corp., 7.125%, 6/15/2024 T-Mobile U.S.A., Inc., 6.625%, 11/15/2020 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 UPCB Finance V Ltd., 144A, 7.25%, 11/15/2021 Wind Acquisition Finance SA, 144A, 6.5%, 4/30/2020 Windstream Corp.: 6.375%, 8/1/2023 (b) 7.5%, 4/1/2023 7.75%, 10/15/2020 7.75%, 10/1/2021 Zayo Group LLC, 144A, 6.0%, 4/1/2023 Utilities 0.9% AES Corp., 8.0%, 10/15/2017 Calpine Corp.: 5.375%, 1/15/2023 5.75%, 1/15/2025 Dynegy Finance I, Inc., 144A, 7.625%, 11/1/2024 Empresa Electrica Angamos SA, 144A, 4.875%, 5/25/2029 Hrvatska Elektroprivreda, 144A, 6.0%, 11/9/2017 Inkia Energy Ltd., 144A, 8.375%, 4/4/2021 NGL Energy Partners LP, 144A, 5.125%, 7/15/2019 NRG Energy, Inc., Series WI, 6.25%, 5/1/2024 RJS Power Holdings LLC, 144A, 5.125%, 7/15/2019 Saudi Electricity Global Sukuk Co. 3, 144A, 5.5%, 4/8/2044 Total Corporate Bonds (Cost $91,484,727) Mortgage-Backed Securities Pass-Throughs 14.2% Federal Home Loan Mortgage Corp., 5.5%, 6/1/2035 Federal National Mortgage Association: 3.0%, 8/1/2042 (c) 4.0%, with various maturities from 9/1/2040 until 3/1/2042 (c) 5.5%, with various maturities from 12/1/2032 until 8/1/2037 6.5%, with various maturities from 9/1/2016 until 6/1/2017 Government National Mortgage Association, 4.0%, 10/20/2044 Total Mortgage-Backed Securities Pass-Throughs (Cost $34,286,796) Asset-Backed 2.7% Automobile Receivables 1.5% AmeriCredit Automobile Receivables Trust, "E", Series 2011-2, 144A, 5.48%, 9/10/2018 Avis Budget Rental Car Funding AESOP LLC, "C", Series 2015-1A, 144A, 3.96%, 7/20/2021 Miscellaneous 1.2% ARES CLO Ltd., "D", Series 2012-3A, 144A, 4.903%*, 1/17/2024 Hilton Grand Vacations Trust, "B", Series 2014-AA, 144A, 2.07%, 11/25/2026 JPMorgan Mortgage Acquisition Trust, "A3", Series 2007-CH5, 0.28%*, 5/25/2037 Total Asset-Backed (Cost $6,841,883) Commercial Mortgage-Backed Securities 5.3% BLCP Hotel Trust, "D", Series 2014-CLRN, 144A, 2.667%*, 8/15/2029 CSMC Trust, "D", Series 2014-USA, 144A, 4.373%, 9/15/2037 Del Coronado Trust, "M", Series 2013-HDMZ, 144A, 5.167%*, 3/15/2018 JPMorgan Chase Commercial Mortgage Securities Corp.: "C", Series 2012-HSBC, 144A, 4.021%, 7/5/2032 "A4", Series 2007-C1, 5.716%, 2/15/2051 LB-UBS Commercial Mortgage Trust, "A4", Series 2007-C6, 5.858%*, 7/15/2040 Merrill Lynch Mortgage Trust, "ASB", Series 2007-C1, 5.837%*, 6/12/2050 WFRBS Commercial Mortgage Trust: "A5", Series 2013-C14, 3.337%, 6/15/2046 "A5", Series 2014-C23, 3.917%, 10/15/2057 Total Commercial Mortgage-Backed Securities (Cost $12,959,921) Collateralized Mortgage Obligations 12.0% Credit Suisse First Boston Mortgage Securities Corp., "10A3", Series 2005-10, 6.0%, 11/25/2035 Federal Home Loan Mortgage Corp.: "KO", Series 4180, Principal Only, Zero Coupon, 1/15/2043 "IK", Series 4048, Interest Only, 3.0%, 5/15/2027 "ZG", Series 4213, 3.5%, 6/15/2043 "PI", Series 3940, Interest Only, 4.0%, 2/15/2041 "UA", Series 4298, 4.0%, 2/15/2054 "EZ", Series 3707, 5.0%, 8/15/2040 "MS", Series 3055, Interest Only, 6.434%**, 10/15/2035 "SG", Series 3859, Interest Only, 6.534%**, 11/15/2039 "JS", Series 3572, Interest Only, 6.634%**, 9/15/2039 Federal National Mortgage Association: "HZ", Series 2013-63, 2.5%, 6/25/2043 "HZ", Series 2013-31, 3.0%, 2/25/2043 "KM", Series 2012-146, 3.0%, 1/25/2043 "PA", Series 2013-89, 3.5%, 2/25/2043 "4", Series 406, Interest Only, 4.0%, 9/25/2040 "SI", Series 2007-23, Interest Only, 6.602%**, 3/25/2037 "YI", Series 2008-36, Interest Only, 7.032%**,7/25/2036 Freddie Mac Structured Agency Credit Risk Debt Notes: "M3", Series 2014-DN2, 3.77%*, 4/25/2024 "M3", Series 2014-DN4, 4.72%*, 10/25/2024 Government National Mortgage Association: "AO", Series 2013-10, Principal Only, Zero Coupon, 1/20/2043 "BL", Series 2013-19, 2.5%, 2/20/2043 "HX", Series 2012-91, 3.0%, 9/20/2040 "AZ", Series 2014-22, 3.5%, 11/16/2042 "DI", Series 2014-102, Interest Only, 3.5%, 7/16/2029 "HZ", Series 2012-56, 3.5%, 6/20/2040 "AI", Series 2011-94, Interest Only, 4.5%, 1/20/2039 "BP", Series 2011-35, 4.5%, 3/16/2041 "DI", Series 2011-40, Interest Only, 4.5%, 12/20/2040 "EI", Series 2011-162, Interest Only, 4.5%, 5/20/2040 "IP", Series 2014-115, Interest Only, 4.5%, 2/20/2044 "PI", Series 2014-108, Interest Only, 4.5%, 12/20/2039 "IM", Series 2010-87, Interest Only, 4.75%, 3/20/2036 "IN", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IV", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IJ", Series 2009-75, Interest Only, 6.0%, 8/16/2039 "AI", Series 2007-38, Interest Only, 6.292%**, 6/16/2037 "SB", Series 2014-81, 15.722%*, 6/20/2044 Total Collateralized Mortgage Obligations (Cost $29,341,837) Government & Agency Obligations 22.9% Other Government Related (d) 1.6% Banco de Costa Rica, 144A, 5.25%, 8/12/2018 New Zealand Local Government Funding Agency, 5.5%, 4/15/2023 NZD TMK OAO, 144A, 6.75%, 4/3/2020 Sovereign Bonds 4.9% Dominican Republic International Bond, 144A, 6.85%, 1/27/2045 KazAgro National Management Holding JSC, 144A, 4.625%, 5/24/2023 Mexico Government International Bond, 3.6%, 1/30/2025 Portugal Obrigacoes do Tesouro OT, 144A, REG S, 4.1%, 2/15/2045 EUR Republic of Croatia, 144A, 6.75%, 11/5/2019 Republic of El Salvador: 144A, 6.375%, 1/18/2027 144A, 7.65%, 6/15/2035 Republic of Hungary: 4.0%, 3/25/2019 Series 19/A, 6.5%, 6/24/2019 HUF Republic of New Zealand, Series 0427, REG S, 4.5%, 4/15/2027 NZD Republic of Slovenia: 144A, 4.75%, 5/10/2018 144A, 5.5%, 10/26/2022 Republic of South Africa, 5.875%, 9/16/2025 Republic of Sri Lanka, 144A, 5.125%, 4/11/2019 Republic of Turkey: 4.875%, 4/16/2043 5.625%, 3/30/2021 United Mexican States: Series M, 4.75%, 6/14/2018 MXN Series M 20, 8.5%, 5/31/2029 MXN U.S. Government Sponsored Agency 1.1% Federal National Mortgage Association, 3.0%, 11/15/2027 U.S. Treasury Obligations 15.3% U.S. Treasury Bills: 0.035%***, 2/12/2015 (e) 0.085%***, 6/11/2015 (e) U.S. Treasury Bond, 3.125%, 8/15/2044 U.S. Treasury Notes: 1.0%, 8/31/2016 (f) (g) 1.0%, 9/30/2016 1.625%, 6/30/2019 1.625%, 7/31/2019 1.625%, 12/31/2019 2.25%, 11/15/2024 (b) 2.5%, 5/15/2024 Total Government & Agency Obligations (Cost $55,642,229) Municipal Bonds and Notes 2.7% Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Oklahoma, University Revenues, Health Science Center, Series B, 6.634%, 7/1/2024 Port Authority of New York & New Jersey, One Hundred Fiftieth Series: 4.5%, 9/15/2015 4.875%, 9/15/2017 Total Municipal Bonds and Notes (Cost $5,981,066) Shares Value ($) Preferred Stock 0.0% Financials Ally Financial, Inc., Series G, 144A, 7.0% (Cost $29,156) 30 Securities Lending Collateral 5.2% Daily Assets Fund Institutional, 0.10% (h) (i) (Cost $12,730,518) Cash Equivalents 9.7% Central Cash Management Fund, 0.06% (h) Deutsche Variable NAV Money Fund, 0.20% (h) Total Cash Equivalents (Cost $23,826,203) % of Net Assets Value ($) Total Investment Portfolio (Cost $273,124,336)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of January 31, 2015. ** These securities are shown at their current rate as of January 31, 2015. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $273,794,835. At January 31, 2015, net unrealized depreciation for all securities based on tax cost was $1,110,951. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,950,718 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,061,669. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at January 31, 2015 amounted to $12,323,900, which is 5.0% of net assets. (c) When-issued or delayed delivery security included. (d) Government-backed debt issued by financial companies or government sponsored enterprises. (e) At January 31, 2015, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) At January 31, 2015, this security has been pledged, in whole or in part, as collateral for open over-the-counter derivatives. (g) At January 31, 2015, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (h) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (i) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At January 31, 2015, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year U.S. Treasury Note USD 3/20/2015 85 Ultra Long U.S. Treasury Bond USD 3/20/2015 Total unrealized appreciation At January 31, 2015, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year Australian Bond AUD 3/16/2015 24 ) Euro-OAT French Government Bond EUR 3/6/2015 71 ) Total unrealized depreciation ) At January 31, 2015, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (j) Call Options Receive Fixed — 4.48% – Pay Floating — 3-Month LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Receive Fixed — 5.132% – Pay Floating — 3-Month LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Receive Fixed — 5.132% – Pay Floating — 3-Month LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Total Call Options ) Put Options Pay Fixed — 1.132% – Receive Floating — 3-Month LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Pay Fixed — 1.132% – Receive Floating — 3-Month LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Pay Fixed — 2.48% – Receive Floating — 3-Month LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Pay Fixed — 2.615% – Receive Floating — 3-Month LIBOR 12/4/2015 12/4/2045 3 12/2/2015 ) Pay Fixed — 2.64% – Receive Floating — 3-Month LIBOR 8/10/2015 8/10/2045 1 8/6/2015 ) Pay Fixed — 2.675% – Receive Floating — 3-Month LIBOR 11/12/2015 11/12/2045 3 11/9/2015 ) Pay Fixed — 2.796% – Receive Floating — 3-Month LIBOR 6/5/2015 6/5/2045 2 6/3/2015 ) Pay Fixed — 2.88% – Receive Floating — 3-Month LIBOR 9/30/2015 9/30/2045 4 9/28/2015 ) Pay Fixed — 3.005% – Receive Floating — 3-Month LIBOR 3/6/2015 3/6/2045 1 3/4/2015 ) Total Put Options ) Total ) (j) Unrealized depreciation on written options on interest rate swap contracts at January 31, 2015 was $3,805,494. At January 31, 2015, open credit default swap contracts sold were as follows: Bilateral Swaps Effective/ Expiration Dates Notional Amount ($) (k) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (l) Value ($) Upfront Payments Paid ($) Unrealized Appreciation ($) 6/20/2013 9/20/2018 5 % DISH DBS Corp., 6.75%, 6/1/2021, BB– 12/22/2014 3/20/2020 5 % General Motors Co., 6.25%, 10/2/2043, BBB– Total unrealized appreciation (k) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (l) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. At January 31, 2015, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 2/3/2015 2/3/2045 Fixed — 3.035% Floating — 3-Month LIBOR ) ) 1/28/2015 1/28/2045 Fixed — 3.088% Floating — 3-Month LIBOR ) ) 12/16/2015 9/18/2017 Fixed — 1.557% Floating — 3-Month LIBOR ) ) 12/16/2015 9/16/2025 Fixed — 2.64% Floating — 3-Month LIBOR ) ) 12/16/2015 9/16/2020 Floating — 3-Month LIBOR Fixed — 2.214% 12/16/2015 9/17/2035 Floating — 3-Month LIBOR Fixed — 2.938% 12/16/2015 9/18/2045 Floating — 3-Month LIBOR Fixed — 2.998% Total net unrealized appreciation Bilateral Swap Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/3/2014 6/3/2025 1 Floating — 3-Month LIBOR Fixed — 3.0% — Counterparties: 1 Nomura International PLC 2 BNP Paribas 3 Citigroup, Inc. 4 Morgan Stanley 5 Credit Suisse LIBOR: London Interbank Offered Rate; 3-Month LIBOR rate at January 31, 2015 is 0.25%. As of January 31, 2015, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty NZD AUD 2/5/2015 Australia & New Zealand Banking Group Ltd. USD JPY 2/5/2015 Societe Generale CAD GBP 2/5/2015 Australia & New Zealand Banking Group Ltd. AUD NZD 2/5/2015 Morgan Stanley EUR USD 2/5/2015 Societe Generale NZD USD 2/5/2015 Australia & New Zealand Banking Group Ltd. ZAR USD 2/10/2015 UBS AG RUB USD 2/17/2015 Barclays Bank PLC USD JPY 3/5/2015 Barclays Bank PLC MXN USD 3/31/2015 JPMorgan Chase Securities, Inc. EUR USD 4/13/2015 Societe Generale CAD USD 4/13/2015 Societe Generale NZD USD 4/13/2015 Australia & New Zealand Banking Group Ltd. EUR USD 4/13/2015 Citigroup, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD EUR 2/5/2015 ) Barclays Bank PLC USD NZD 2/5/2015 ) Australia & New Zealand Banking Group Ltd. GBP CAD 2/5/2015 ) Societe Generale USD ZAR 2/10/2015 ) Citigroup, Inc. USD RUB 2/17/2015 ) Barclays Bank PLC NZD EUR 3/5/2015 ) Morgan Stanley KRW USD 3/5/2015 ) Barclays Bank PLC USD CAD 4/13/2015 ) The Toronto Dominion Bank USD INR 4/22/2015 ) Commonwealth Bank of Australia Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound HUF Hungarian Forint INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NZD New Zealand Dollar RUB Russian Ruble USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding futures contracts, credit default swap contracts, interest rate swap contracts, forward foreign currency exchange contracts and written options contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (m) Corporate Bonds $
